Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
Claims 19-25, 30-31 and 34-36 are pending in the application. Claims 19-25, 30-31 and 34-36 will presently be examined to the extent they read on the elected subject matter of record. 

Status of the Claims
The rejection of claims 19-25, 30-31 and 34-36 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454) in view of Langella et al. (US 2011/0123563) is maintained. 
The following rejections are reiterated.  They constitute the complete set of rejections presently being applied to the instant application.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19-25, 30-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454) in view of Langella et al. (US 2011/0123563). Chen et al. is equivalent to reference WO 2011/118795 cited on the IDS dated 6/20/2017.
Applicant’s Invention
Applicant claims a method for increasing the growth of a plant which comprises the step of contacting a seed of said plant with a composition comprising guar hydroxypropyltrimonium having an average molecular weight of between 10,000 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Chen et al. teach coating compositions and methods of use, allowing for improved water and/or nutrient usage by seeds, plants, shrubs, and vegetation, among others (Abstract). Chen et al. teach the coating compositions promote seedling establishment and plant growth (page 1, paragraph 7). Chen et al. teach the seed coating composition can be placed individually, with improved spacing and depth control. The seed coating composition can flow better through the seeding mechanism, because their surface is smoother than that of non-coated seed (page 3, paragraph 21). Chen et al. teach the seed coating composition can be applied to or mixed into the soil using various methods. Some methods include but are not limited to: creating a hole in the soil with pressurized water then introducing the seed coating composition into the hole with pressurized air; removing small plugs from the soil (e.g., aeration of golf greens) and introducing the seed coating composition into the hole. Yet other methods also include mixing by applying the seed coating composition on the surface of the target soil area and then mixing or homogenously mixing the target soil area (page 3, paragraph 23). Chen et al. teach at least one layer of the seed coating composition can comprise (in whole or partially) synthetic polymers, natural polymers or derivatives thereof (page 3, paragraph 26). Chen et al. teach examples of suitable polysaccharides include guar (page 3, paragraph 30). Chen et al. teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Chen et al. do not specifically disclose the guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons or the cationic guar has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5.  It is for this reason Langella et al. are added as secondary references.
Langella et al. teach cationic hydrophobically modified galactomannan ethers having a cationic degree of substitution (DSC) from 0.01 to 0.5 and hydrophobic degree of substitution (DSH) below 0.001 are readily soluble in aqueous systems (Abstract). Langella et al. teach the cationic substituents of the galactomannan ethers derive from the reaction of part of the hydroxyl groups of the galactomannan with tertiary amino or quaternary ammonium alkylating agents, such as 2-dialkylaminoethyl chloride and quaternary ammonium compounds such as 3-chloro-2-hydroxypropyltrimethylammonium chloride, and 2,3-epoxy-propyltrimethylammonium chloride (page 2, paragraph 23). Langella et al. teach a cationic guar with C22 hydrophobic chain is obtained in example 2. 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. and Langella et al. and have a cationic guar that has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5. Chen et al. teach suitable cationic guar derivatives used as the coating C) from 0.01 to 0.5. These are the same cationic guars that are obtained by chemically modifying a guar with a cationic etherifying agent, specifically 3-chloro-2-hydroxypropyl) trimethylammonium chloride. As such, it would have been obvious to one of ordinary skill in the art that the cationic hydrophobically modified guar of Chen et al. would have the same degree of substitution. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive. Applicant argues that Chen teaches that galactomannan polymers may be used from among a laundry list of over 400 polymer types and combinations. Applicant argues that one of ordinary skill in the art, in viewing the totality of Chen and . 
In response to Applicant’s argument, Chen et al. teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture from leaving the seed. Such a film-coating layer can extend the shelf life of the seed. While Chen et al. teach a variety of different polymers can be used in the seed coatings. Chen et al. teach suitable cationic guar derivatives include cationically modified polymers such as guar and hydroxypropyl guar and alkyl guar, more typically cationic hydroxylpropyl guar, as well as salts thereof. Chen et al. specifically teach that a typical cationic functional group in these cationic guar derivatives is trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion. See page 2, paragraph 15 and page 5, paragraph 43. Based on this teaching, which is the only specific teaching of a functional group, it would have been obvious to one of ordinary skill in the art that a preferred cationic guar is a 2-hydroxy-3-(trimethylamine) propyl chloride guar. As such, one of ordinary skill in the art would readily envisaged the use of trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion.

Regarding Applicant’s argument that Langella et al. is not analogous art, it is noted that Chen et al. teach that a typical cationic functional group in these cationic guar derivatives is trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion. Langella et al. was added as a secondary reference to teach that cationic guar derivatives trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion taught by Chen et al. have the property of the Degree of Substitution of between 0.12 and 0.5. Since Chen et al. teach a typical cationic functional group in these cation guar derivatives is trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion. It would have been obvious to one of ordinary skill in the art based on the teachings of the secondary reference, Langella et al. that the cationic guar has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5 because Langella et al. teach the cationic hydrophobically modified galactomannan ethers have a cationic degree of substitution (DSC) from 0.01 to 0.5. These are the same cationic guars that are obtained by chemically modifying a guar with a cationic etherifying agent, specifically 3-chloro-2-hydroxypropyl) trimethylammonium chloride. As such, it would have been obvious to 
Regarding Applicant’s the reasons for using said guars and the problems which the inventor seed to address are entirely different, the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. 
Applicant argues that the supplementary experiment data was provided to prove the technical advantage of the increase of growth has nothing to do with the DS. The examiner had reviewed the file-wrapper and information submitted and there is no supplementary experiment data that has been presented that can be reviewed and considered. If Applicant want the supplementary experiment data considered as evidence, then it should be presented within the provisions of 1.132. 
 The claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616          

                                                                                                                                                     /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616